                                              IN THE UNITED STATES DISTRICT COURT
                                                   FOR THE DISTRICT OF CONNECTICUT


------------------------------------------------------x
                                                      :
RICHARD M. COAN, TRUSTEE, et al.                      :
                                                      :                               3:15 CV 50 (JAM)
                                                      :
v.                                                    :
                                                      :
SEAN DUNNE, et al.                                    :                               DATE: JANAURY 7, 2019
                                                      :
------------------------------------------------------x


        RULING ON EMERGENCY MOTION FOR RECONSIDERATION (DOC. NO. 137)

              On December 18, 2018, this Magistrate Judge issued a Ruling on [the Trustee’s] Motion

to Compel, granting in part and denying in part the Trustee’s Motion, and, in light of the

Scheduling Order in the case, ordering compliance by December 21, 2018. (See Doc. No. 129

[“December 18th Ruling”]).1                                    On December 21, 2018, the defendants filed this pending

Emergency Motion for Reconsideration of the December 18th Ruling (Doc. No. 137), and the

Trustee filed an objection on December 27, 2018. (Doc. No. 141; see also Doc. Nos. 146-47). On

January 4, 2019, the defendants filed their reply brief. (Doc. No. 152; see also Doc. No. 146).

              For the reasons detailed below, the defendants’ Emergency Motion for Reconsideration

(Doc. No. 137) is granted in limited part as to John Dunne’s post-March 2016 records, denied as

moot as to the request for additional time for compliance, and denied as to all of the remaining

arguments.




                                                            
1
  Familiarity with the underlying facts and procedural history of this case is presumed. For a detailed recitation, see
the December 18th Ruling at 1–4. The underlying Motion to Compel was directed to defendants Gayle Killilea, John
Dunne, Mountbrook USA, LLC, WAHL, LLC, and TJD21, LLC (collectively referred to herein as “the defendants”).
I.     DISCUSSION

        “The standard for granting a motion for reconsideration is strict,” and such motions “will

generally be denied unless the moving party can point to controlling decisions or data that the

court overlooked-matters, in other words, that might reasonably be expected to alter the

conclusion reached by the [C]ourt.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir.

1995). “The major grounds justifying reconsideration are an intervening change of controlling

law, the availability of new evidence, or the need to correct a clear error or prevent manifest

injustice.” Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)

(internal quotation marks omitted). “A motion for reconsideration may not be used to plug gaps

in an original argument or to argue in the alternative once a decision has been made,” nor is it

appropriate “to use a motion to reconsider solely to relitigate an issue already decided.” Lopez v.

Smiley, 375 F. Supp. 2d 19, 21–22 (D. Conn. 2005). See also Mody v. Gen’l Elec. Co., No. 3:04-

CV-358 (JCH), 2006 WL 1168051, at *1 (D. Conn. Apr. 26, 2006).

       In their motion, the defendants request that the Court reconsider its December 18th Ruling

to “allow for additional time for [the] [d]efendants to gather, process, review and produce the

responsive documents called for in the order[]” as the compliance deadline “will substantially

prejudice [the defendants].”     (Doc. No. 137 at 2).        Additionally, the defendants seek

reconsideration of the breadth of the Ruling’s order of disclosure related to Gayle Killilea and

John Dunne. (Doc. No. 137 at 2, 6-9).

       A.      DEADLINE FOR COMPLIANCE
 
       The bulk of the defendants’ Motion for Reconsideration focuses on the deadline that this

Court set for compliance. On the same day that the defendants filed the pending Emergency

                                                2 
 
 

 
Motion for Reconsideration, the defendants filed an Emergency Motion for Extension of Time in

which they sought until January 4, 2019 to comply with the December 18th Ruling. (Doc. No.

134). The next day, on December 22, 2018, this Court granted in large part that Motion for

Extension of time “until January 2, 2019[]” noting that “[t]he Trustee appears to have made his

expert disclosure by December 21, 2018, which was the original reason the Court established the

December 21, 2018 deadline.” (Doc. No. 138). Accordingly, the Court finds moot all of the

defendants’ arguments relating to the timeframe for production.

       B.      FINANCIAL ACCOUNT INFORMATION
 
        The defendants move for reconsideration of this Court’s order as it relates to the

production of banking records in light of their argument that this is not a “financial fraud case.”

(Doc. No. 137 at 6-7; see also Doc. No. 142 at 1-4). Specifically, the defendants “urge the Court

to consider a more targeted disclosure order for transactions occurring after the time period at

issue in the complaints[,]” and request that the “Court . . . limit disclosure after 2014 to transfers

to or from [Sean Dunne] or transfers between the Killilea Defendants or the particular entities

which [the Trustee] has identified.” (Doc. No. 137 at 6-7). Additionally, the defendants argue

that “[t]here has been no showing why or how . . . personal transactions under $5000 can in

anyway relate to the claims in the complaints.” (Doc. No. 137 at 9). These arguments were made

by the defendants in the underlying briefing, and again in connection with the submission of bank

statements for this Court’s in camera review. The Court has thoroughly considered these

arguments and rejected them in the December 18th Ruling, and again in the December 21, 2018

Order following the in camera review. (See Doc. No. 78 at 18–21, Doc. No. 120 at 9-10). As this

Court has already pointed out, the Confidentiality Agreement and the Protective Orders in this

                                                  3 
 
 

 
case address the defendants’ privacy concerns. (See December 18th Ruling at 29 (addressing

banking records that include “personal transactions”) & 30 (addressing confidentiality

designations)). Accordingly, the undersigned rejects these arguments as an improper attempt to

relitigate them in the Motion for Reconsideration.

       C.      JOHN DUNNE’S DISCLOSURE
 
       Additionally, the defendants argue that compliance with the December 18th Ruling would

unduly prejudice John Dunne’s career as he avers that “[s]ince [March 3, 2016, he has] not

transferred any property, money, assets or anything of financial value to Sean Dunne, Gayle

Killilea, or any of the Defendants in these proceedings.” (Doc. No. 139 at 2). John Dunne further

avers that the only transactions he has had with these defendants is his compensation from

Mountbrook, “all records of which are being disclosed.” (Doc. No. 139 at 2). His request for

reconsideration “is focused on unrelated party transactions from his personal accounts after March

2016.” (Doc. No. 152 at 7 (footnote omitted)).

       The defendants argue that, because John Dunne is a real estate developer in New York

City and has signed many non-disclosure agreements, compliance with the December 18th Ruling

“may compromise the interests of third parties with whom [John Dunne] has business interests

and that are completely unrelated to any defendant, Sean Dunne, or Gayle Killilea.” (Doc. No.

137 at 7).    Although the Trustee points to the existence of the Protective Orders and

Confidentiality Agreement in this case (see Doc. No. 3; see also Doc. No. 78 at 27 (citing Bankr.

D. Conn. Doc. No. 309)), John Dunne avers that he is “routinely required to sign nondisclosure

agreements in connection with [his] real estate work,” and thus, production of documents post-

dating March 2016 would “catastrophically affect [his] business, from both a financial and

                                                 4 
 
 

 
reputational standpoint, thereby ruining [his] real estate career.” (Doc. No. 139 at 2; see also

Doc. No. 142 at 7).

       The Trustee argues that “John Dunne’s assertions are incomplete and seriously misleading

as he has been inextricably intertwined with the Debtor and Killilea’s financial and business

affairs.” (Doc. No. 141 at 5). Yet, it is concerning to the Court that, in support of this argument,

the Trustee cites to the same transactions that John Dunne has already disclosed. (Doc. No. 141

at 5-8; see Doc. No. 147). The Trustee has not linked John Dunne to any transactions or

documents after March 3, 2016, with the exception of the pay records from Mountbrook that have

already been produced. Moreover, the Trustee’s argument in his brief in opposition suggests that

the Trustee agrees with John Dunne that unrelated party transactions “are not relevant to the

Trustee’s claims.” (Doc. No. 141 at 9 (the Trustee argues in his brief in opposition that John

Dunne’s “argument . . . does not withstand scrutiny because the only specific harm he references

involves transactions with non-party ‘business associates’ that he admits are not relevant to the

Trustee’s claims. He has not shown any specific good cause to withhold the discovery actually

requested by the Trustee and ordered by this Court.” (emphasis in original)); Doc. No. 152 at

8).

       In their reply brief, the defendants request permission for John Dunne to redact from the

records post-dating March 2016 “information on business associates since March 2016 with no

connection to these proceedings.” (Doc. No. 152 at 6-7). Without viewing the documents,

however, the Court cannot conclude that such redaction is appropriate. On or before January 14,

2019, John Dunne shall provide his post-March 2016 banking records for the Court’s in camera

review, along with the proposed redactions, and shall provide to the Court in camera the identities

                                                 5 
 
 

 
of the unrelated business associates along with an affidavit detailing the nature of the transactions

and business dealings with such non-related parties and the lack of connection to the transactions

at issue in these proceedings. (See Doc. No. 139, at 1; Doc. No. 152 at 7 n.4).

       D.      IDENTIFICATION OF DOCUMENTS
 
       The defendants argue further that “[r]equiring the [defendants] to indicate which

documents were produced in response to which request will be highly burdensome.” (Doc. No.

137 at 11). However, on January 2 and January 4, 2019, the defendants filed Notices of

Compliance with Pretrial Order detailing their compliance with this provision of the December

18th Ruling.    Accordingly, the Court finds this portion of the defendants’ request for

reconsideration to be moot.

II.    CONCLUSION

       For the reasons detailed above, the defendants’ Emergency Motion for Reconsideration

(Doc. No. 137) is granted in limited part as to John Dunne’s post-March 2016 records, denied as

moot as to the request for additional time for compliance, and denied as to all of the remaining

arguments.

       Dated this 7th day of January 2019, at New Haven, Connecticut.

                                                              /s/ Robert M. Spector, U.S.M.J.
                                                              Robert M. Spector
                                                              United States Magistrate Judge




                                                 6 
 
 

 
